Citation Nr: 1143996	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-34 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for residuals of actinic keratosis.  

2. Entitlement to service connection for fibromyalgia. 

3. Entitlement to service connection for chondromalacia patella of the right knee. 

4. Entitlement to service connection for chondromalacia patella of the left knee. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to August 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for actinic keratosis, the service treatment records show that on a periodic examination in January 1991 the pertinent findings were papules on the side of the face in the temple area, which were described as actinic keratosis.  Later a biopsy of the papules showed basal cell carcinoma.  After service, the Veteran had a lesion on his lip, which was removed in 2000, which was identified as actinic keratosis by biopsy.  On VA examination in February 2007, the VA examiner addressed the in-service treatment and the post-service treatment for the lesion on the lip.  In November 2008, the Veteran stated that he also has skin lesions on his back, forearms, and legs, which the VA examiner did not address.  As the evidence of record is insufficient to decide the claim, additional development under the duty to assist is needed. 





On the claim of service connection for fibromyalgia, fibromyositis was identified in service.  On VA examination in February 2007, the VA examiner found no evidence of fibromyalgia.  In 2008, VA records include an assessment of fibromyalgia and degenerative joint disease.  As the evidence of record is insufficient to decide the claim, additional development under the duty to assist is needed.    

On the claims of service connection for chondromalacia of the patella for each knee, the Veteran testified that X-rays in service showed chondromalacia.  On VA examination in February 2007, the VA examiner found no radiographic evidence of chondromalacia in service.  As the Veteran has identified evidence in support of his claim, additional development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper federal custodian the in-patient records, including X-rays, in June 1985 from the U.S. Army Hospital in Augsburg, Germany for treatment of a bilateral knee condition.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

If additional evidence is obtained, afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current chondromalacia of the patella for each knee is related to in-service knee pain? 


If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because the in-service symptoms of knee pain are not more likely than any potential cause unrelated to service, if so, identify any other potential cause, and that an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

a).  Whether the Veteran has any current skin lesions of the face, back, and upper and lower extremities, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current skin lesions, however diagnosed, are related to sun exposure in service or to petrochemicals and solvents the Veteran used in aircraft maintenance while on active duty.  



If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because sun exposure or exposure  to petrochemicals and solvents in service is not more likely than any other potential cause unrelated to service, if so, identify any other potential cause, and that an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

3.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

a).  Whether the Veteran has a current diagnosis of fibromyalgia, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current diagnosis of fibromyalgia represents a progression of fibromyositis, which was shown in service, or the current fibromyalgia is a new and separate condition unrelated to the Veteran's complaints in service?  





If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because the in-service symptoms are not more likely than any other potential cause unrelated to service, if so, identify any other potential cause, and that an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

4.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


